THORNTON, J.,
dissenting.
In view of the length of this marriage, the age of the parties and the substantial disparity in their earning capacities, I believe Mrs. Churchill is entitled to have a modest amount of permanent spousal support.
I would modify the decree to allow the wife $100 a month until her death, remarriage or reaching age 62, whichever occurs sooner. Accord: Kitson and Kitson, 17 Or App 648, 523 P2d 575, Sup Ct review denied (1974); Jackson and Jackson, 26 Or App 89, 551 P2d 1315 (1976); Cupp and Cupp, 22 Or App 478, 539 P2d 1120 (1975); Kent and Kent, 28 Or App 107, 558 P2d 1262 (1977).